Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record based on Applicant’s persuasive arguments and after further consideration and/or search does not suggest or render obvious a layout method, particularly characterized by disposing a first cut layer on the first conductive path nearby the boundary; disposing a second cut layer on the second conductive path nearby the boundary; disconnecting the first layout device from the second layout device by cutting the first conductive path into a first conductive portion and a second conducive portion according to a first position of the first cut layer and cutting the second conductive path into a third conductive portion and  a fourth conductive portion according to a second position of the second cut layer; and moving the first cut layer to align with the second cut layer, as detailed in claim 1. Claims 2-12 depend from claim 1.

The closest prior art of record based on Applicant’s persuasive arguments and after further consideration and/or search does not suggest or render obvious a layout method, particularly characterized by disposing a first cut layer on the first conductive path on the boundary; disposing a second cut layer on the second conductive path nearby the boundary; disconnecting the first layout device from the second layout device by cutting the first conductive path into a first conductive portion and a second conductive portion according to a first portion of the first cut layer and cutting the second conductive path into a third conductive portion and a fourth conductive portion according to a second position of the second cut layer; moving the first cut layer to align and be in contact with the second cut layer, as detailed in claim 13.  Claims 14 and 15 depend from claim 13.

The closest prior art of record based on Applicant’s persuasive arguments and after further consideration and/or search does not suggest or render obvious a layout method, particularly characterized by disposing a first cut layer on the first conductive path in one of the first layout device and the second layout device; disposing a second cut layer on the second conductive path in the one of the first layout device and the second layout device; disconnecting the first layout device from the second layout device by cutting the first conductive path into a first conductive portion and a second conductive portion according to a first position of the first cut layer and cutting the second conductive path into a third conductive portion and a fourth conductive portion according  to a second position of the second cut layer; moving the first cut layer to align with the second cut layer, detailed in claim 16. Claims 17-20 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 28, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898